[Cite as State v. Willan, 136 Ohio St. 3d 222, 2013-Ohio-2405.]




    THE STATE OF OHIO, CROSS-APPELLANT, v. WILLAN, CROSS-APPELLEE.
          [Cite as State v. Willan, 136 Ohio St. 3d 222, 2013-Ohio-2405.]
Criminal law—Sentencing—Mandatory ten-year prison term for certain crimes of
        corrupt activity—R.C. 2929.14(D)(3)(a) and 2923.32.
     (No. 2012-0216—Submitted March 13, 2013—Decided June 11, 2013.)
           CROSS-APPEAL from the Court of Appeals for Summit County,
                            No. CA-24894, 2011-Ohio-6603.
                                ____________________
        FRENCH, J.
        {¶ 1} In this appeal, we consider the scope of the language in R.C.
2929.14(D)(3)(a)1 requiring a mandatory ten-year prison term for an offender
“guilty of corrupt activity with the most serious offense in the pattern of corrupt
activity being a felony of the first degree.”            We hold that this language is
unambiguous and conclude that the court of appeals erred by restricting the
meaning of “corrupt activity” to refer only to activity associated with the offenses
listed in R.C. 2929.14(D)(3)(a).
                                    BACKGROUND
        {¶ 2} In December 2008, a jury found cross-appellee, David Willan,
guilty of 68 counts, including one first-degree-felony count of engaging in a
pattern of corrupt activity in violation of R.C. 2923.32, Ohio’s Racketeer-
Influenced and Corrupt Organizations (“RICO”) statute. The corrupt-activity
count was predicated on, inter alia, five first-degree-felony counts of making false
representations for the purpose of registering securities in violation of R.C.


1. R.C. 2929.14(D)(3)(a) has since been amended and is now codified in R.C. 2929.14(B)(3).
2011 Am.Sub.H.B. No. 86. All references to R.C. 2929.14(D)(3)(a) in this opinion are to the
former version of the statute.
                                  SUPREME COURT OF OHIO




1707.44(B)(1). At sentencing, which took place after Willan was found guilty of
two counts tried separately, the trial court imposed an aggregate total prison term
of 16 years. The trial court determined that R.C. 2929.14(D)(3)(a) required a
mandatory ten-year prison term for the corrupt-activity count.
         {¶ 3} The court of appeals affirmed the guilty verdicts for the corrupt-
activity count and three of the predicate violations of R.C. 1707.44(B)(1), but
reversed most of the remaining guilty verdicts based on insufficiency of the
evidence. 9th Dist. No. 24894, 2011-Ohio-6603, ¶ 71, 85, 94. The court went on
to vacate the mandatory ten-year prison term imposed for the corrupt-activity
count, declaring R.C. 2929.14(D)(3)(a) ambiguous as to whether the mandatory
ten-year term applied to Willan. Id. at ¶ 119. Because the statute “did not
identify the offense of engaging in a pattern of corrupt activity by its Revised
Code section number, R.C. 2923.32,” but did use section numbers to identify
several other offenses in surrounding language, the court determined that it was
“reasonable to infer that the mandatory ten-year prison term * * * was only
intended to apply to corrupt activity associated with” those other offenses. Id. at
¶ 107.
         {¶ 4} We declined to accept jurisdiction over Willan’s appeal.                  We
accepted jurisdiction over the state’s cross-appeal to consider the following
proposition of law: “R.C. 2929.14(D)(3)(a) establishes a mandatory 10-year
sentence where a defendant is found guilty of a corrupt activity where the most
serious offense in the pattern of corrupt activity is a felony of the first degree.”
                                          ANALYSIS
         {¶ 5} To decide the scope of R.C. 2929.14(D)(3)(a),2 or any statute, we
begin with its text, “reading words and phrases in context and construing them

2. In its entirety, former R.C. 2929.14(D)(3)(a) provided:

                 Except when an offender commits a violation of section 2903.01 or
         2907.02 of the Revised Code and the penalty imposed for the violation is life




                                                 2
                                     January Term, 2013




according to the rules of grammar and common usage.” State ex rel. Steele v.
Morrissey, 103 Ohio St. 3d 355, 2004-Ohio-4960, 815 N.E.2d 1107, ¶ 21; R.C.
1.42. If words and phrases “have acquired a technical or particular meaning,
whether by legislative definition or otherwise,” we will construe them
accordingly. R.C. 1.42. We will attempt to give effect to “every word, phrase,
sentence, and part of the statute” and to avoid an interpretation that would
“restrict, constrict, qualify, narrow, enlarge, or abridge the General Assembly’s
wording.” State ex rel. Carna v. Teays Valley Local School Dist. Bd. of Edn., 131
Ohio St. 3d 478, 2012-Ohio-1484, 967 N.E.2d 193, ¶ 18. If language in a statute
is plain and unambiguous, we will apply it as written. State v. Hairston, 101 Ohio
St.3d 308, 2004-Ohio-969, 804 N.E.2d 471, ¶ 13.
        {¶ 6} R.C. 2929.14(D)(3)(a) lists four conditions—divided into separate
clauses and expressed in the disjunctive—in which a sentencing court “shall
impose * * * a ten-year prison term that cannot be reduced pursuant to section

        imprisonment or commits a violation of section 2903.02 of the Revised Code, if
        the offender commits a violation of section 2925.03 or 2925.11 of the Revised
        Code and that section classifies the offender as a major drug offender and
        requires the imposition of a ten-year prison term on the offender, if the offender
        commits a felony violation of section 2925.02, 2925.04, 2925.05, 2925.36,
        3719.07, 3719.08, 3719.16, 3719.161, 4729.37, or 4729.61, division (C) or (D)
        of section 3719.172, division (C) of section 4729.51, or division (J) of section
        4729.54 of the Revised Code that includes the sale, offer to sell, or possession of
        a schedule I or II controlled substance, with the exception of marihuana, and the
        court imposing sentence upon the offender finds that the offender is guilty of a
        specification of the type described in section 2941.1410 of the Revised Code
        charging that the offender is a major drug offender, if the court imposing
        sentence upon an offender for a felony finds that the offender is guilty of corrupt
        activity with the most serious offense in the pattern of corrupt activity being a
        felony of the first degree, or if the offender is guilty of an attempted violation of
        section 2907.02 of the Revised Code and, had the offender completed the
        violation of section 2907.02 of the Revised Code that was attempted, the
        offender would have been subject to a sentence of life imprisonment or life
        imprisonment without parole for the violation of section 2907.02 of the Revised
        Code, the court shall impose upon the offender for the felony violation a ten-
        year prison term that cannot be reduced pursuant to section 2929.20 or Chapter
        2967. or 5120. of the Revised Code.

2004 Am.Sub.H.B. No. 473, 150 Ohio Laws, Part IV, 5735.




                                                 3
                             SUPREME COURT OF OHIO




2929.20 or Chapter 2967. or 5120. of the Revised Code.” At issue here is the
third conditional clause, which triggers the mandatory ten-year term “if the court
imposing sentence upon an offender for a felony finds that the offender is guilty
of corrupt activity with the most serious offense in the pattern of corrupt activity
being a felony of the first degree.” The first two clauses pertain to different
categories of major drug offender (“MDO”) and require the mandatory prison
term if the offender is classified as an MDO by committing certain violations of
R.C. 2925.03 or 2925.11, or if the offender is found guilty of an MDO
specification in addition to a felony violation of any of the 14 enumerated
offenses. The fourth clause (beginning with the disjunctive “or”) applies if an
offender is guilty of attempted rape and would have been subject to a sentence of
life imprisonment or life imprisonment without parole had the rape been
completed.
       {¶ 7} R.C. 2929.14(D)(3)(a) is unambiguous on the question before us.
Willan was found guilty of engaging in a pattern of corrupt activity under R.C.
2923.32(A)(1), predicated on three first-degree-felony violations of R.C.
1707.44(B).    R.C. 2923.32(A)(1) states that “[n]o person employed by, or
associated with, any enterprise shall conduct or participate in, directly or
indirectly, the affairs of the enterprise through a pattern of corrupt activity or the
collection of an unlawful debt.” R.C. 2923.31(I), in turn, defines “[c]orrupt
activity” as “engaging in, attempting to engage in, conspiring to engage in, or
soliciting, coercing, or intimidating another person to engage in” any of several
enumerated categories of predicate conduct, including conduct constituting a
violation of R.C. 1707.44(B). R.C. 2923.31(I)(2)(a). Thus, because Willan was
“guilty of corrupt activity with the most serious offense in the pattern of corrupt
activity being a felony of the first degree,” R.C. 2929.14(D)(3)(a) required the
trial court to impose the mandatory ten-year term of imprisonment.




                                          4
                                 January Term, 2013




        {¶ 8} We discern no support for the court of appeals’ interpretation that
to trigger the mandatory ten-year term, the corrupt activity must also be
“associated with” one of the drug offenses and the attempted-rape offense
“explicitly enumerated in R.C. 2929.14(D)(3)(a).”          2011-Ohio-6603 at ¶ 107.
That construction overlooks the fact that R.C. 2929.14(D)(3)(a) lists the four
offender categories in the disjunctive, signaling that each has a meaning
independent from the others and that the existence of any one is sufficient to
trigger the mandatory ten-year prison term. “ ‘[C]anons of construction ordinarily
suggest that terms connected by a disjunctive be given separate meanings, unless
the context dictates otherwise * * *.’ ” O’Toole v. Denihan, 118 Ohio St. 3d 374,
2008-Ohio-2574, 889 N.E.2d 505, ¶ 51, quoting Reiter v. Sonotone Corp., 442
U.S. 330, 339, 99 S. Ct. 2326, 60 L. Ed. 2d 931 (1979). Here, we discern only the
General Assembly’s intent to require increased penalties in four separate offender
categories, two of which happen to pertain to MDOs. In that respect, the corrupt-
activity clause is no different from the language in R.C. 2929.13(F)(10), which
states that “the court shall impose a prison term * * * for * * * [c]orrupt activity in
violation of section 2923.32 of the Revised Code when the most serious offense in
the pattern of corrupt activity that is the basis of the offense is a felony of the first
degree.”
        {¶ 9} We also reject the premise underlying the court of appeals’
determination that the statute is ambiguous. According to the court of appeals,
ambiguity existed “in light of the [statute’s] explicit application of the mandatory
sentence to sixteen different offenses identified by their Revised Code section
number, and the failure to include any statutory reference to R.C. 2923.32.”
2011-Ohio-6603 at ¶ 107. While we disagree with the characterization of the
statute as a simple list of offenses to which the mandatory prison term
automatically applies, we fail to see how specifying the code number of the
general corrupt-activity statute, R.C. 2923.32, would further clarify which



                                           5
                             SUPREME COURT OF OHIO




predicate offenses are sufficient to trigger the mandatory prison term. Regardless,
R.C. 2929.14(D)(3)(a) already identifies which predicate offense triggers the
mandatory prison term: “the most serious offense in the pattern of corrupt activity
being a felony of the first degree.” To add the requirement that the predicate
offense must also be one of the drug offenses or the attempted-rape offense would
amount to judicial legislation, and we decline to do so.
       {¶ 10} Equally unconvincing is Willan’s reliance on the doctrine of
ejusdem generis. Under that interpretive canon, “whenever words of general
meaning follow the enumeration of a particular class, then the general words are
to be construed as limited to those things which pertain to the particularly
enumerated class.” Akron Home Med. Servs., Inc. v. Lindley, 25 Ohio St. 3d 107,
109, 495 N.E.2d 417 (1986). “Corrupt activity” is not a word of general meaning;
we must construe it according to its specific legislative definition set forth in R.C.
2923.31(I). There is simply no syntactic or contextual canon of construction that
allows us to overlook the only possible meaning of “corrupt activity” or the
unambiguous meaning of R.C. 2929.14(D)(3)(a).
                                  CONCLUSION
       {¶ 11} We acknowledge that R.C. 2929.14(D)(3)(a) is, like most
sentencing statutes, complex, but “the mere possibility of clearer phrasing” will
not defeat the most natural reading of the statute.         Caraco Pharmaceutical
Laboratories, Ltd. v. Novo Nordisk A/S, ___ U.S. ___, 132 S. Ct. 1670, 1682, 182
L. Ed. 2d 678 (2012). Nor must the General Assembly draft a law with “scientific
precision” before we will enforce it. State v. Anderson, 57 Ohio St. 3d 168, 174,
566 N.E.2d 1224 (1991). We hold that there is only one reasonable construction
of R.C. 2929.14(D)(3)(a): a mandatory ten-year prison term is required “if the
court imposing sentence upon an offender for a felony finds that the offender is
guilty of corrupt activity with the most serious offense in the pattern of corrupt
activity being a felony of the first degree.” Because Willan fell squarely within



                                          6
                               January Term, 2013




the scope of this provision, the trial court correctly imposed the mandatory ten-
year prison term. Accordingly, we reverse the court of appeals’ judgment.
                                                                Judgment reversed.
       HALL, O’DONNELL, and KENNEDY, JJ., concur.
       PFEIFER, ACTING C.J., and LANZINGER and O’NEILL, JJ., dissent.
       MICHAEL T. HALL, J., of the Second Appellate District, sitting for
O’CONNOR, C.J.
                             ____________________
       PFEIFER, ACTING C.J., dissenting.
       {¶ 12} I join Justice Lanzinger’s well-reasoned dissent, but write
separately to highlight the General Assembly’s failure in legislative drafting
exemplified by former R.C. 2929.14(D)(3), which the majority opinion relegates
to a footnote to fully accommodate its 24 lines of unrelenting abstruseness
consisting, remarkably, of the sum total of 307 words and a mere one period, a
punctuation mark set out as a lone sentinel facing odds similar to that of the
Spartans at the Battle of Thermopylae, a battle that occurred over the course of
three days during the second Persian invasion of Greece, and is estimated by
historians to have occurred in either August or September, or perhaps both, in 480
B.C., pitting an alliance of Greek city-states, led by King Leonidas of Sparta,
against the Persian Empire of Xerxes I, bravely standing before the onslaught of
invaders but ultimately unable to stanch the unrelenting tide of the overpowering
hordes of words and statutory numbers including R.C. 2903.01, 2907.02, 2903.02,
2925.04, 2925.11, 2925.02, 2925.06, 2925.36, 3719.07, 3719.08, 3719.16,
3719.161, 4729.37, 4729.61, 3719.172, 4729.51, 4729.54, 2941.1410, 2929.20,
without so much as a helping hand from a single, solitary semicolon, colon, or
parenthesis, other than the parentheses surrounding the capital letters denoting the
divisions of statutory sections that are sprinkled throughout the statute, a statute
that purports to inform the citizenry of the potential penalty for certain



                                         7
                             SUPREME COURT OF OHIO




enumerated criminal acts, but by cramming so many words about sentencing into
one sentence, sentences itself to uselessness, especially in the case of an offender
involved in a pattern of corrupt activity, regarding which R.C. 2929.14(D)(3)
surprisingly is completely without specificity, in that it fails to cite a statutory
section outlining what constitutes corrupt activity when it otherwise lists specific
statutory sections relating to all the other offenses to which it applies, a statutory
circumstance up with which we should not put.
                              ____________________
       LANZINGER, J., dissenting.
       {¶ 13} The majority reads former R.C. 2929.14(D)(3)(a) as unambiguous,
concluding that “R.C. 2929.14(D)(3)(a) lists the four offender categories in the
disjunctive, signaling that each has a meaning independent from the others and
that the existence of any one is sufficient to trigger the mandatory ten-year prison
term.” Majority opinion at ¶ 8. This conclusion is a rejection of an alternative
and plausible interpretation accepted by the three judges on the appellate panel of
the Ninth District—that there was no legislative intent to “unequivocally impose a
mandatory 10-year prison term for any offender found guilty of the general
offense of engaging in a pattern of corrupt activity set forth in R.C. 2923.32.”
2011-Ohio-6603, ¶ 104. The court of appeals held that the statute does not
clearly state “whether the mandatory ten-year term applied to all convictions of
engaging in a pattern of corrupt activity, or only those that involve the offenses
that are explicitly identified in the statute.” (Emphasis sic.) Id.
                        R.C. 2929.14(D)(3)(a) is ambiguous
       {¶ 14} In rejecting the court of appeals’ interpretation of the statute, the
majority views the statute as unambiguously containing four alternative clauses,
each independently calling for a mandatory ten-year prison term.                  But
grammatically, that is not so. Former R.C. 2929.14(D)(3)(a) is a single sentence,
consisting of 307 words and containing separate references to over 20 other



                                           8
                                  January Term, 2013




criminal statutes, none of which is R.C. 2923.32, the critical offense of which
Willan was convicted. When examined fully, the statutory language is hardly
plain.
         {¶ 15} The sentence begins with a compound exception, referring to
aggravated murder and rape: “[e]xcept when an offender commits a violation of
section 2903.01 or 2907.02 of the Revised Code and the penalty imposed for the
violation is life imprisonment.” Then murder is referred to as an alternative
exception: “or commits a violation of section 2903.02 of the Revised Code.” The
first if clause relates to drug offenses with two conditions: “if the offender
commits a violation of section 2925.03 or 2925.11 of the Revised Code and that
section classifies the offender as a major drug offender and requires the
imposition of a ten-year prison term on the offender.” The second if clause
specifically refers to other drug offenses—


         if the offender commits a felony violation of section 2925.02,
         2925.04, 2925.05, 2925.36, 3719.07, 3719.08, 3719.16, 3719.161,
         4729.37, or 4729.61, division (C) or (D) of section 3719.172,
         division (C) of section 4729.51, or division (J) of section 4729.54
         of the Revised Code that includes the sale, offer to sell, or
         possession of a schedule I or II controlled substance, with the
         exception of marihuana


—but then adds an additional clause relating to a sentencing statute: “and the
court imposing sentence upon the offender finds that the offender is guilty of a
specification of the type described in section 2941.1410 of the Revised Code
charging that the offender is a major drug offender.” The next if clause is a
compound alternative with three references to rape and says:




                                          9
                            SUPREME COURT OF OHIO




       if the court imposing sentence upon an offender for a felony finds
       that the offender is guilty of corrupt activity with the most serious
       offense in the pattern of corrupt activity being a felony of the first
       degree, or if the offender is guilty of an attempted violation of
       section 2907.02 of the Revised Code and, had the offender
       completed the violation of section 2907.02 of the Revised Code
       that was attempted, the offender would have been subject to a
       sentence of life imprisonment or life imprisonment without parole
       for the violation of section 2907.02 of the Revised Code.


Finally, the sentence concludes, stating that a prison term of ten years may not be
reduced by judicial release, the Adult Parole Authority, or the Department of
Rehabilitation and Correction: “the court shall impose upon the offender for the
felony violation a ten-year prison term that cannot be reduced pursuant to section
2929.20 or Chapter 2967. or 5120. of the Revised Code.” 2004 Am.Sub.H.B. No.
473, 150 Ohio Laws, Part IV, 5735.
       {¶ 16} Willan was convicted of violating R.C. 2923.32(A)(1), predicated
on five first-degree-felony violations of R.C. 1707.44(B). The corrupt activity of
which he was convicted has nothing to do with any of the offenses explicitly
enumerated in former R.C. 2929.14(D)(3)(a), now R.C. 2929.14(B)(3). It is easy
to discern that the omission of any cross-reference to a mandatory ten-year
sentence for a violation of R.C. 2923.32(A)(1) means that a mandatory ten-year
prison term does not apply in these circumstances. I agree with the court of
appeals that


       [i]t is reasonable to conclude that if the legislature intended the
       mandatory ten-year term imposed by R.C. 2929.14(D)(3)(a) to
       apply to the general offense of engaging in a pattern of corrupt



                                        10
                               January Term, 2013




       activity, it would have cross-referenced the mandatory penalty of
       R.C. 2929.14(D)(3)(a) in its explanation of the penalties associated
       with the general offense of engaging in a pattern of corrupt activity
       set forth in R.C. 2923.32(B)(1), as it did in great detail for each of
       the specified drug offenses.


2011-Ohio-6603, ¶ 111.
       {¶ 17} This interpretation of the General Assembly’s intent is bolstered by
amendments to R.C. 2923.32 to increase the penalty for engaging in a pattern of
corrupt activity if the offender is convicted of a human-trafficking specification.
2008 Am.Sub.H.B. No. 280.         R.C. 2923.32 is now enumerated within the
definition of “human trafficking” in R.C. 2929.01(AAA) and the human-
trafficking specification in R.C. 2941.1422. R.C. 2923.32(B)(1) also provides
that if an offender is convicted of engaging in a pattern of corrupt activity under
R.C. 2923.32 and is also convicted of the human-trafficking specification under
R.C. 2941.1422, “engaging in a pattern of corrupt activity is a felony of the first
degree, and the court shall sentence the offender to a mandatory prison term as
provided in” R.C. 2929.14(B)(7). I agree with the court of appeals that it would
be unreasonable to conclude that the legislature understood that such offenses
under R.C. 2923.32 were already subject to a more severe penalty under former
R.C. 2929.14(D)(3)(a) and current R.C. 2929.14(B)(3) in light of these
amendments.
               The rule of lenity applies to R.C. 2929.14(D)(3)(a)
       {¶ 18} The majority opinion discusses canons of construction but omits
one important principle to be used in construing criminal statutes: the rule of
lenity. We have emphasized that “ ‘where there is ambiguity in a criminal statute,
doubts are resolved in favor of the defendant.’ ” State v. Young, 62 Ohio St. 2d
11
                             SUPREME COURT OF OHIO




370, 374, 406 N.E.2d 499 (1980), quoting United States v. Bass, 404 U.S. 336,
348, 92 S. Ct. 515, 30 L. Ed. 2d 488 (1971).
       {¶ 19} “Ambiguity” is defined as “the condition of admitting of two or
more meanings, of being understood in more than one way, or of referring to two
or more things at the same time.” Webster’s Third New International Dictionary
66 (1986). The rule of lenity is codified in R.C. 2901.04(A), which provides that
sections of the Revised Code that define penalties “shall be strictly construed
against the state, and liberally construed in favor of the accused.”
       {¶ 20} As we have explained,


              The rule of lenity is a principle of statutory construction that
       provides that a court will not interpret a criminal statute so as to
       increase the penalty it imposes on a defendant if the intended scope
       of the statute is ambiguous. See Moskal v. United States (1990),
       498 U.S. 103, 107-108, 111 S. Ct. 461, 112 L. Ed. 2d 449, quoting
       Bifulco v. United States (1980), 447 U.S. 381, 387, 100 S. Ct. 2247,
       65 L. Ed. 2d 205, quoting Lewis v. United States (1980), 445 U.S.
55, 65, 100 S. Ct. 915, 63 L. Ed. 2d 198 (“ ‘the “touchstone” of the
       rule of lenity “is statutory ambiguity” ’ ”); State v. Arnold (1991),
       61 Ohio St. 3d 175, 178, 573 N.E.2d 1079. Under the rule,
       ambiguity in a criminal statute is construed strictly so as to apply
       the statute only to conduct that is clearly proscribed. United States
       v. Lanier (1997), 520 U.S. 259, 266, 117 S. Ct. 1219, 137 L. Ed. 2d
432.


State v. Elmore, 122 Ohio St. 3d 472, 2009-Ohio-3478, 912 N.E.2d 582, ¶ 38.
Thus, Willan was on notice that for a conviction of corrupt activity within the
meaning of R.C. 2929.14(D)(3)(a)’s specified drug-related offenses or attempted



                                         12
                                January Term, 2013




rape, he could be subject to the mandatory ten-year prison sentence. But Willan’s
conviction for corrupt activity was based upon false representations in registering
securities. Because the defined offense of corrupt activity under R.C. 2923.32
does not cross-reference R.C. 2929.14(D)(3)(a), the mandatory ten-year prison
term is not applicable.
                                   Conclusion
       {¶ 21} Perhaps if the statute simply said that a mandatory ten-year prison
term was required for an offender “guilty of corrupt activity under R.C. 2923.32
with the most serious offense in the pattern of corrupt activity being a felony of
the first degree,” I could join in judgment. However, it does not. The statute is
ambiguous because the court of appeals accepted and explained a second,
reasonable interpretation of R.C. 2929.14(D)(3)(a). The rule of lenity requires
that we construe this ambiguous statute liberally in favor of the defendant. I
therefore respectfully dissent and would affirm the judgment of the Ninth District
Court of Appeals.
       PFEIFER, ACTING C.J., and O’NEILL, J., concur in the foregoing opinion.
                            ____________________
       Brad L. Tammaro, Assistant Attorney General, as Special Prosecuting
Attorney, and Colleen Sims, Assistant Summit County Prosecuting Attorney, for
cross-appellant.
       William T. Whitaker Co., L.P.A., Andrea L. Whitaker, and William T.
Whitaker, for cross-appellee.
       John Murphy, Executive Director, Joseph T. Deters, Hamilton County
Prosecuting Attorney, and Philip R. Cummings, Assistant Prosecuting Attorney,
urging reversal for amicus curiae, Ohio Prosecuting Attorneys Association.
                          ________________________




                                        13